FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  2 5 2012
_   
Tyrone Julius, )
Plaintiff, j
v. j Civil Action No.  
Mr. Coachman, j
Defendant. §

MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiff’ s application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an
action "at any time" it determines that subject matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a).

Plaintiff, a District of Columbia resident, sues an individual who either works or resides
in the District of Columbia for $999 million in damages. The complaint, lacking any cogent
facts, neither presents a federal question nor provides a basis for diversity jurisdiction because

the parties are not of diverse citizenship A separate Order of dismissal accompanies this

Memorandum Opinion.
4?)7/

DATE;January  ,2012 u' d ?/}Dismcriudge
/, Wc)h@